Name: Commission Regulation (EEC) No 4166/88 of 30 December 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 88 No L 367/35Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4166/88 of 30 December 1988 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3806/88 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (-'), as last amended by Regulation (EEC) No 4136/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3806/88 Q, as last amended by Regulation (EEC) No 4090/88 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u ) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 197, 26 . 7. 1988 , p. 1 . (') OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 362, 30 . 12 . 1988 , p . 13 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . 0 OJ No L 197, 26 . 7 . 1988 , p. 10 . 0 OJ No L 335, 7 . 12 . 1988 , p. 18 . 0 OJ No L 266, 28 . 9 . 1983 , p . 1 . H OJ No L 53 , 1 . 3 . 1986, p . 47 . (  ') OJ No L 183 , 3 . 7. 1987, p . 18.(8) OJ No L 359, 28 . 12 . 1988 , p. 57. No L 367/36 Official Journal of the European Communities 31 . 12. 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) : I  Spain 0,580 0,580 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 17,868 17,957 18,122 18,287 18,528 18,375 2. Final aids : l 1 \ (a) Seed harvested and processed in : I  Federal Republic of Germany l \ (DM) 42,62 42,83 43,22 43,65 44,22 44,14  Netherlands (Fl) 47,49 47,73 48,17 48,61 49,25 49,10  BLEU (Bfrs/Lfrs) 862,79 867,09 875,06 883,02 894,66 887,27  France (FF) 129,77 130,39 131,60 132,82 134,63 133,43  Denmark (Dkr) 156,08 156,85 158,30 159,75 161,87 160,51  Ireland ( £ Irl) 14,431 14,500 14,636 14,771 14,973 14,839  United Kingdom ( £) 10,956 11,006 11,110 11,199 11,359 11,153  Italy (Lit) 27 564 27 694 27 839 27 972 28 362 27 718  Greece (Dr) 1 711,76 1 702,58 1 691,16 1 680,19 1 713,53 1 587,69 (b) Seed harvested in Spain and Il processed : Il Il  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 2 743,50 2 758,17 2 774,44 2 787,42 2 824,77 2 760,15 (c) Seed harvested in Portugal and |||| li processed : li li  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 3 911,87 3 927,39 3 937,32 3 943,93 3 988,89 3 892,30 31 . 12. 88 Official Journal of the European Communities No L 367/37 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 1 2 3 4 5 6 1 . Gross aids (ECU) :  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 20,368 20,457 20,622 20,787 21,028 20,875 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 48,52 48,73 49,13 49,55 50,12 50,04  Netherlands (Fl) 54,11 54,35 54,79 55,23 55,86 55,72  BLEU (Bfrs/Lfrs) 983,51 987,81 995,77 1 003,74 1 015,38 1 007,99  France (FF) 148,73 149,35 150,56 151,78 153,59 152,39  Denmark (Dkr) 178,19 178,96 180,40 181,85 183,98 182,61  Ireland ( £ Irl) 16,541 16,610 16,745 16,880 17,082 16,949  United Kingdom ( £) 12,644 12,693 12,798 12,886 13,046 12,841  Italy (Lit) 31 651 31 781 31 926 32 060 32 449 31 805  Greece (Dr) 2 083,76 2 074,58 2 063,16 2 052,18 2 085,52 1 959,69 (b) Seed harvested in Spain and processed : I \ I \ \  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 474,98  in another Member State (Pta) 3 129,04 3 143,70 3 159,97 3 172,95 3 210,30 3 145,68 (c) Seed harvested in Portugal and l processed :  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 381,88 4 397,41 4 407,34 4 413,94 4 458,91 4 362,32 No L 367/38 Official Journal of the European Communities 31 . 12. 88 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU) : I  Spain 5,170 5,170 5,170 5,170 5,170  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 23,367 23,912 24,290 24,668 24,403 2. Final aids : li||||lll (a) Seed harvested and processed in (') : ll ||l  Federal Republic of Germany (DM) 55,59 56,87 57,77 58,69 58,08  Netherlands (Fl) 62,05 63,49 64,49 65,49 64,79  BLEU (Bfrs/Lfrs) 1 128,32 1 154,64 1 172,89 1 191,14 1 178,35  France (FF) 171,61 175,79 178,67 181,54 179,37  Denmark (Dkr) 204,75 , 209,58 212,93 216,27 213,88  Ireland ( £ Irl) 19,087 19,552 19,872 20,192 19,950  United Kingdom ( £) 14,694 15,072 15,329 15,570 15,359  Italy (Lit) 36 594 37 500 38 011 38 512 38 025  Greece (Dr) 2 552,23 2 629,12 2 657,90 2 687,53 2 618,94 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 797,28 797,28 797,28 797,28 797,28  in another Member State (Pta) 3 619,98 3 703,12 3 751,99 3 797,89 0,00 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 644,24 6 749,98 6 803,62 6 854,41 6 799,19  in another Member State (Esc) 6 475,39 6 578,44 6 630,71 6 680,21 6 626,40 3. Compensatory aids : l  in Spain (Pta) 3 570,81 3 655,89 3 704,76 3 750,66 - 47,23 4. Special aid : I  in Portugal (Esc) 6 475,39 6 578,44 6 630,71 6 680,21 6 626,40 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,077610 2,073210 2,069460 2,065840 2,065840 2,054980 Fl 2,344960 2,340530 2,337070 2,333720 2,333720 2,322940 Bfrs/Lfrs 43,570100 43,560600 43,550900 43,545400 43,545400 43,510800 FF 7,096860 7,102890 7,108650 7,114540 7,114540 7,130900 Dkr 8,035370 8,037020 8,039490 8,041140 8,041140 8,050440 £Irl 0,777488 0,777312 0,777725 0,778007 0,778007 0,779430 £ 0,649749 0,651319 0,652542 0,653719 0,653719 0,657822 Lit 1 529,20 1 536,14 1 541,77 1 547,13 1 547,13 1 563,18 Dr 172,45100 174,02800 175,63300 177,19500 177,19500 182,20900 Esc 171,85100 172,72300 173,59300 174,59300 174,59300 177,38400 Pta 133,81300 134,35500 134,87000 135,38300 135,38300 137,00800